DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Corrected Notice of Allowability

2.	The 1/19/21 Corrected Notice of Allowability was sent in error and is hereby vacated. This Notice of Allowance is responsive to the RCE filed on 1/6/2021.
Continued Examination under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/06/2021 has been entered. An action on the RCE follows.
Amendment

4.	The amendment filed on 08/15/2020 has been entered into this application. 

EXAMINER’S AMENDMENT

5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in a telephone interview with Attorney Sarita L. Pickett (Reg. No. 72,430) on 08/25/2020.

6.	Amend the claims as follows: 
1.	(CURRENTLY AMENDED) An oximeter sensor system for use in a whole-blood COOx analyzer to measure oxygen saturation of a whole-blood sample, the sensor comprising:
a light-emitting module comprising:
a light source group having a plurality of LEDs including at least a first visible light LED having a low wavelength visible light range, a second visible light LED having a high wavelength visible light range and an infrared LED having a wavelength range in the near infrared wavelength range, wherein the low wavelength visible light range has a wavelength range of no less than about 593 nm and no greater than about 620 nm, the high wavelength visible light range has a wavelength range of no less than about 634 nm and no greater than about 669 nm, and the infrared LED has a wavelength range of no less than 940 nm;
a light source housing having a frustum shape with a base, one or more sidewalls and a light-emitting end opposite the base of the frustum shape, wherein measuring of the blood sample further includes discerning an additional offset dependency on total hemoglobin (tHb) level in the sample and correcting therefor by providing the base has a size being larger than a size of the light-emitting end, wherein the light source the light source group is disposed adjacent the base of the frustum shape and facing the light-emitting end, and wherein the one or more sidewalls has a reflective coating thereon;

a cuvette assembly disposed between the light-emitting end of the light source housing and the light detector whereby the cuvette assembly is configured to receive the whole-blood sample.

	20. (CURRENTLY AMENDED) A light-emitting module for an oximeter sensor for use in a whole-blood COOx analyzer to measure percent oxygen saturation of a whole blood sample, the module comprising:
	a light source group having a plurality of LEDs consisting of a first visible light LED having a low wavelength visible light range, a second visible light LED having a high wavelength visible light range and an infrared LED having a wavelength range in the near infrared wavelength range, the infrared LED adjacent the first visible light LED and the second visible light LED, wherein the low wavelength visible light range has a wavelength range of no less than about 593 nm and no greater than about 620 nm, the high wavelength visible light range has a wavelength range of no less than about 634 nm and no greater than about 669 nm, and the infrared LED has a wavelength range of no less than 940 nm; and
	a light source housing having a frustum shape with a base, one or more sidewalls and a light-emitting end, wherein measuring of the blood sample further includes discerning an additional offset dependency on total hemoglobin (tHb) level in the sample and correcting therefor by providing the base of the light housing with a diameter larger than a diameter of the light-emitting end 

	24. (Cancelled).

	26.	In claim 26, line 25, “on the tHb level” changed to --on total hemoglobin (tHb) level-- and in line 27, delete “,” before the period (.).
Allowable Subject Matter

7.	Claims 1-4, 7-8, 13, 20-22, 25-26, 28 and 30-35 are allowed.

Reason for Allowance

8.	The following is a statement of reasons for the indication of allowable subject matter:

9.	As to claims 1, 20 and 26, the prior arts of record alone or in combination fails to teach or suggest the claimed “wherein measuring of the blood sample further includes discerning an additional offset dependency on total hemoglobin (tHb) level in the sample and correcting therefor by providing the base has a size being larger than a size of the light-emitting end”, along with all other limitations of claims 1, 20 and 26. 

10.	O’mahony (US 2005/0094127 A1) teaches an oximeter sensor system for use in a whole-blood COOx analyzer to measure oxygen saturation of a whole-blood sample but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMIL AHMED/Primary Examiner, Art Unit 2886